             IN THE UNITED STATES DISTRICT COURT FOR THE
                   MIDDLE DISTRICT OF PENNSYLVANIA


EPSILON ENERGY USA INC.,

                          Plaintiff,
                  V.                          Civil Action No.
                                              Judge
CHESAPEAKE APP ALA CHIA, LLC,

                          Defendant.


            ORDER GRANTING MOTION FOR LEAVE TO CONDUCT
                    LIMITED EXPEDITED DISCOVERY

      AND NOW, on this __ day of March, 2021, upon consideration of the

Motion for Leave to Conduct Limited Expedited Discovery, and for good cause shown, it

is hereby ORDERED that the Motion is GRANTED as follows:

       1.     Plaintiff may serve the requests for production attached to the Motion

as Exhibit A.

      2.      Defendant may serve similar requests for production of documents

upon Plaintiff.

      3.      All discovery requests shall be served via either hand delivery or

electronic mail.

      4.      Responses to discovery requests, including the production of all

responsive documents, must be served within seven (7) days of service thereof. The

responses shall be served via either hand delivery or electronic mail.
      5.     Until the Motion for Preliminary Injunction is resolved, or a future

Order of Court directs otherwise, the initial disclosure requirements set forth in Rule

16 are suspended.




                                        HONORABLE nIDGE PRESIDING
